Citation Nr: 0726157	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of both thumbs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to June 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for degenerative joint disease of the thumbs, both hands.


FINDING OF FACT

The competent medical evidence, overall, shows that the 
veteran's degenerative joint disease of both thumbs results 
in a gap between one and two inches between the left thumb 
pad and the left fingers, with the thumb attempting to oppose 
the fingers, but does not result in occasional incapacitating 
exacerbations. 


CONCLUSION OF LAW

The criteria for an additional, separate initial evaluation 
of 10 percent for degenerative joint disease of the left 
thumb only has been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5228 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  In the absence of 
limitation of motion, X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, warrants a 20 
percent evaluation.  Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.  

The Rating Schedule provides that limitation of motion of the 
major or minor thumb is evaluated as 10 percent disabling 
with evidence of a gap of one to two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Limitation of motion of the major or minor thumb is 
evaluated as 20 percent disabling with evidence of a gap of 
more than 2 inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  Diagnostic 
Code 5228.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran asserts that he is entitled to an evaluation of 
each thumb separately.  He also asserts that his degenerative 
joint disease of the thumbs result in constant pain that does 
not vary or have flare-ups.  

The Board observes that the December 2002 rating decision on 
appeal explains that the veteran's 10 percent evaluation is 
based on objective pain on motion of two minor joints.  

Private treatment records provide an impression of 
osteoarthritis of the bilateral first metacarpophalangeal 
(MCP) joint in September 2002.  

The report of a November 2002 VA examination sets forth the 
veteran's complaints and the results of current physical 
examination.  The veteran complained of pain in each hand, 
greater on the left than the right.  He had pain at the 
carpal metacarpal (CMC) joint of each thumb, worse on the 
left than the right, that was more uncomfortable as he did 
fine work with his hands.  He took pain mediation and anti-
inflammatories intermittently for the discomfort.  On 
physical examination, the veteran's grip strength was good 
throughout the fingers, but grip strength on the left 
including the thumb was slightly decreased compared to the 
right.  The pertinent impression was degenerative joint 
disease of the first CMC and MCP joints bilaterally, worse on 
the left than the right.  

The report of a July 2005 VA examination sets forth the 
veteran's complaints and the results of current physical 
examination.  The veteran's complaints concerned only the 
left thumb.  He denied having flare-ups and said that he did 
not detect any change in pain as a result of cold or rainy 
weather.  He said that the pain was constant and did not 
vary.  He described it as a 4 or 5 out of 10.  The 
precipitating factor was manual labor and there was no 
alleviating factor.  The veteran was right hand dominant.  
There was no ankylosis of the veteran's left thumb.  The gap 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers was 13/4 inches.  The veteran 
appeared to have normal strength for pushing, puling and 
twisting and dexterity was normal, providing evidence against 
this claim.  There appeared to be no fatigue or weakness to 
the veteran's left thumb but he did have pain with palpation 
of the proximal interphalangeal (PIP) joint.  There was no 
lack of endurance following repetitive use.  The diagnosis 
was mild degenerative joint disease of the left thumb.  

The examiner commented that the veteran's current level of 
disability was mild, providing more evidence against this 
claim.  The veteran denied any flare-ups and did not display 
pain with repetitive use during the examination.  The pain 
was conveyed as constant without acknowledgement of flare-ups 
with increased activity or motion.  

The foregoing records support entitlement to a separate 10 
percent evaluation for the veteran's left thumb under 
Diagnostic Code 5228.  While the November 2002 VA examination 
report does not specifically address the veteran's left thumb 
range of motion in terms of its gap with the fingers, the 
July 2005 VA examination report shows a gap of 1 3/4 inches.  

The medical evidence of record does not support additional 
compensation, however.  The evidence simply does not show 
that the veteran's service-connected disability results in 
occasional incapacitating exacerbations, Diagnostic Code 
5003, or a gap of more than two inches between either thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, Diagnostic Code 5228.  

The Board recognizes the veteran's complaints of thumb pain.  
Overall, the evidence shows that the effects of pain due to 
his service-connected disability are contemplated in the 
current, separate 10 percent initial ratings assigned to the 
condition.  There is no indication that pain, due to the 
disability at issue, has caused functional loss greater than 
that contemplated by the separate 10 percent initial 
evaluations assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  The veteran has consistently denied flare-ups, 
and has described that pain as constant and without flare-
ups.  Physical examination has found no fatigue or weakness, 
or pain on repetitive use.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2003 
that discussed the particular legal requirements applicable 
to the veteran's claim for an increased initial evaluation, 
the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

In January 2005 correspondence, the veteran stated that he 
had no additional evidence to submit and requested that VA 
take the next action in processing his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a service-connection 
claim.  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the Board 
finds that the timing of the notice did not prejudice the 
veteran.  During the pendency of his claim he has been 
afforded numerous opportunities to submit information 
relating to any additional evidence that may be available.  
He has failed to identify any sources of additional 
outstanding evidence or indicate that he was in the process 
of obtaining additional evidence.  It is clear that there is 
no additional relevant evidence that has not been obtained 
and that the veteran desires the Board to proceed with its 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant additional compensation 
for either disability.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
provided examinations with respect to the veteran's claim.  
The Board recognizes that the most recent VA examination 
report does not address the veteran's right thumb.  During 
the examination itself, however, the veteran made no 
complaints with respect to it.  Moreover, he has submitted no 
medical records reflecting any recent treatment or objective 
findings of the right thumb.  Overall, the evidence before 
the Board suggests that all relevant medical findings are of 
record and an additional VA examination of the right thumb is 
unnecessary.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

	
ORDER

An additional, separate initial evaluation of 10 percent for 
degenerative joint disease of the left thumb only is granted, 
subject to the rules and regulations governing the award of 
monetary benefits.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


